Citation Nr: 0626987	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-38 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals of a shrapnel wound.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a right leg 
disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2003 and March 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims for service connection for a 
low back disability, to include as secondary to service-
connected residuals of a shrapnel wound, for a right hip 
disability, to include as secondary to a low back disability, 
and for a right leg disability, to include as secondary to a 
low back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

The veteran has indicated that in addition to receiving 
treatment for shrapnel wounds, he received treatment for back 
pain during his month-long hospital stay at the 106th General 
Hospital in Yokohama, Japan, in March and April 1968.  It 
does not appear that the RO requested records associated with 
that hospitalization, and those records otherwise have not 
yet been associated with the claims folder.  Because the 
veteran has supplied information sufficient to allow for a 
search of these records, and these records may be useful in 
deciding the veteran's claim, an attempt to obtain them 
should be made. 38 C.F.R. § 3.159(c)(2) (2005); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. 


Brown, 8 Vet. App. 69, 76 (1995).  The veteran in part 
alleges that his back disability is secondary to his service-
connected residuals of shrapnel wounds.  Because the veteran 
is service-connected for shrapnel wounds to the back of the 
neck and shoulders, the Board finds that an examination and 
opinion regarding the etiology of the veteran's current back 
disability would be helpful in deciding the merits of his 
claim.

With regard to the issues of entitlement to service 
connection for right hip and leg disabilities, the Board 
finds that these claims are intertwined with the issue of 
entitlement to service connection for a low back disability.  
The appropriate remedy where pending claims are inextricably 
intertwined with a claim currently on appeal is to remand the 
claims on appeal pending the adjudication of the inextricably 
intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain records from the 
106th General Hospital in Yokohama, 
Japan at which the veteran was treated 
for shrapnel wounds and back pain.  A 
search for records dated between March 
16, 1968 and April 26, 1968 should be 
made.  If any of the records are no 
longer on file at the hospital, a 
request should be made for the same 
from the appropriate storage facility.  
All efforts to obtain VA records should 
be fully documented, and the facilities 
must provide a negative response if 
records are not available.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of any 
current low back, right hip or right 
leg disability.  The examiner should 
review the veteran's claims folder in 
conjunction with rendering an opinion 
as to the likely etiology of any 
current low back, right hip or right 
leg disability.  The examiner should 
specifically address the veteran's 1971 
and 1973 complaints of back pain and 
specifically opine as to whether any 
current back, right hip, or right leg 
disorder is "at least as likely as 
not" (likelihood of 50%) caused by or 
aggravated by any of the veteran's 
service-connected disabilities.  (The 
veteran's service-connected 
disabilities include residuals of a 
gunshot wound of muscle group I on the 
left with retained metallic foreign 
bodies and involvement of rhomboid 
muscles, residuals of gunshot wounds of 
muscle group XXIII on the right with 
retained metallic foreign bodies, and 
residuals of a gunshot wound of muscle 
group I on the right with retained 
metallic foreign bodies.)  A complete 
rationale should be provided for any 
opinions expressed

3.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for a low back disability, 
and right hip and leg disabilities.  If 
the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


